DETAILED ACTION
Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Throughout the claims the phrase “of the each leaf” is used (for example, in recently amended independent claims: Claim 1 at Line 5 and Line 6), wherein the phrase is grammatically incorrect and awkward to understand. The examiner suggests replacing every instance of the phrase “of the each leaf” with the phrase --of each leaf-- or, if appropriate, --the leaf-- (as demonstrated in current Claims 12-20), throughout all of claims 1-11, for the sake of grammatical accuracy and clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, as currently amended, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Hsu, et al. (US 2015/0273239 A1).
With respect to Claim 1, Hsu teaches a multi-leaf collimator (e.g., either of 120/130; see Abstract, Paragraphs 1, 6, and 30), comprising:
a plurality of leaves (either of 122/132), at least two leaves of the plurality of leaves being movable parallel to each another along a longitudinal direction of each of the at least two leaves to define an aperture (Paragraphs 31 and 46);
wherein at least one portion (e.g., tips or full length) of each leaf of at least some of the plurality of leaves has thicknesses varying along the longitudinal direction of the leaf, said thickness being a height in the beam direction (one end section of each leaf in the longitudinal direction of the leaves, see Paragraphs 39, 40, and Figures 4-6 and 8; or gradual, full-length progression of each leaf in the longitudinal direction of each of the leaves, see Paragraph 43 [especially Lines 1-4 and 11-16], and Figures 9A-C).
With respect to Claim 2, Hsu further teaches that at least one of a lower edge or an upper edge of the at least one portion of each leaf is not parallel to the longitudinal direction such that different locations of the at least one portion of each leaf have different thicknesses along the longitudinal direction (one end section of each leaf in the longitudinal direction of the leaves, see Paragraphs 39, 40, and Figures 4-6 and 8; or gradual, full-length progression of each leaf in the longitudinal direction of each of the leaves, see Paragraph 43 [especially Lines 1-4 and 11-16], and Figures 9A-C).
With respect to Claim 3, Hsu further teaches that the thicknesses of the at least one portion of each leaf vary linearly along the longitudinal direction of each leaf (one end section of each leaf in the longitudinal direction of the leaves, see Paragraphs 39, 40, and Figures 4-6 and 8; or gradual, full-length progression of each leaf in the longitudinal direction of each of the leaves, see Paragraph 43 [especially Lines 1-4 and 11-16], and Figures 9A-C).
With respect to Claim 4, Hsu further teaches that the thicknesses of the at least one portion of each leaf vary non-linearly along the longitudinal direction of each leaf (see the rounded configurations of Figures 4 and 14A-C, or the step configuration of Figure 12).
With respect to Claim 5, Hsu further teaches that each leaf has a first end and a second end along the longitudinal direction of each leaf, that the first end of each leaf that forms the aperture has a maximum thickness within each leaf, and that the second end of each leaf has a minimum thickness within each leaf (Paragraph 43).

Claims 1-5, as currently amended, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by U.S. Patent Application Publication to Pastyr, et al. (US 4,794,629).
With respect to Claim 1, Pastyr teaches a multi-leaf collimator (4; see Abstract, Column 4, Lines 36-40, and throughout disclosure), comprising:
a plurality of leaves (either of 36 and 38 or 36’ and 38’, [with an individual random leaf assigned item number 37’]; see Column 5, Lines 15-29), at least two leaves of the plurality of leaves being movable parallel to each another along a longitudinal direction of each of the at least two leaves to define an aperture (Column 4, Lines 36-54; and Column 5, Lines 15-42);
wherein at least one portion (e.g., 41’) of each leaf of at least some of the plurality of leaves has thicknesses (e.g., heights) varying along the longitudinal direction of the leaf (Column 5, Lines 30-36 and 56-60 and Figure 4).
With respect to Claim 2, Pastyr further teaches that at least one of a lower edge or an upper edge of the at least one portion of each leaf is not parallel to the longitudinal direction such that different locations of the at least one portion of each leaf have different thicknesses along the longitudinal direction (Column 5, Lines 30-36 and 56-60 and Figure 4).
With respect to Claim 3, Pastyr further teaches that the thicknesses (heights) of the at least one portion of each leaf vary linearly along the longitudinal direction of each leaf (Column 10, Lines 37-47 and Figure 8)
With respect to Claim 4, Pastyr further teaches that the thicknesses of the at least one portion of each leaf vary non-linearly along the longitudinal direction of each leaf (e.g., via the uneven surface of 41’: Column 5, Lines 30-36 and 56-60 and Figure 4).
With respect to Claim 5, Pastyr further teaches that each leaf has a first end and a second end along the longitudinal direction of each leaf, that the first end of each leaf that forms the aperture has a maximum thickness within each leaf, and that the second end of each leaf has a minimum thickness within each leaf (Column 10, Lines 37-47 and Figure 8).

Claims 1-5, as currently amended, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by U.S. Patent Application Publication to Cadman, et al. (US 4,794,629).
With respect to Claim 1, Cadman teaches a multi-leaf collimator (42; see Abstract, Paragraph 29, and throughout disclosure), comprising:
a plurality of leaves (any of 58, 282, and 462), at least two leaves of the plurality of leaves moving parallel to each another, said movement being a pivot along a longitudinal direction (e.g., 310, in Figure 6) of each of the at least two leaves, to define an aperture (Paragraphs 39, 49, and 55);
wherein at least one portion (150/282/510) of each leaf of at least some of the plurality of leaves has thicknesses varying along the longitudinal direction of the leaf (Paragraphs 43-47 and Figures 3-4B; Paragraphs 50-52 and Figure 6; Paragraphs 57-59 and Figures 7-8).
With respect to Claim 2, Cadman further teaches that at least one of a lower edge or an upper edge of the at least one portion of each leaf is not parallel to the longitudinal direction such that different locations of the at least one portion of each leaf have different thicknesses (e.g., height), along the longitudinal direction (along longitudinal surfaces at 198/206, 330, and/or 518/526, as seen in Figures 3-6).
With respect to Claim 3, Cadman further teaches that the thicknesses (heights) of the at least one portion of each leaf vary linearly along the longitudinal direction of each leaf (along longitudinal surfaces at 198 up to 206, along 330, and/or along 518 up to 526, as seen in Figures 3-6).
With respect to Claim 4, Cadman further teaches that the thicknesses (heights) of the at least one portion of each leaf vary non-linearly along the longitudinal direction of each leaf (at sections including 206 and 526 of leaf portions 150 and 510, respectively).
With respect to Claim 5, Cadman further teaches that each leaf has a first end at one longitudinal end of the leaf nearest leaf guides, and a second end at the opposite longitudinal end of each leaf, that the first end of each leaf that forms the aperture has a maximum thickness within each leaf, and that the second end of each leaf has a minimum thickness within each leaf (Figures 3-8).
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 01/25/2022, with respect to 35 USC 112 rejections of the claims and prior art rejections of Claims 6-20, have been fully considered and are persuasive.  The 35 USC 112 rejections of the claims and prior art rejections of Claims 6-20 have been overcome by the amendment. 
Applicant’s arguments with respect to claim objections have been considered but are moot because the new ground of rejection made in response to Applicant’s amendment does not rely on any matter specifically challenged in the argument.
Applicant's arguments filed 01/25/2022, with respect to prior art rejections of Claims 1-5 as being anticipated by Cadman, have been fully considered but they are not persuasive. 
With respect to Claim 1, the Applicant asserts that Cadman does not teach that at least two of the leaves of the plurality of leaves are “movable parallel to each other along a longitudinal direction of each of the two leaves to define an aperture” because Cadman teaches that leaf movement is a pivoting movement to form the aperture. (See Applicant Remarks, Pages 10-12.) The examiner respectfully disagrees. 
Claim 1 requires that the movement of the leaves be parallel from one leaf to another, a feature seen in Cadman at, for example Figure 6, where the plane of movement of each leaf with respect to the other is parallel. Further, Claim 1 requires that the leaf movement be “along a longitudinal direction” of the leaves to form the aperture, not that said movement is a linear translation which occurs --in-- the direction of the longitudinal axis, e.g., towards and away from the beam the aperture is meant to limit, such that the leaves of Cadman are pivoted along the longitudinal direction, and this movement opens and closes off portions of the beam to form an aperture.
Further with respect to Cadman, the Applicant simply asserts that Cadman does not provide any teaching about “leaf thicknesses varying along the longitudinal direction in which the leaf is configured to move”. (See Applicant Remarks, Paragraph bridging Pages 11-12.) The examiner respectfully disagrees.
Claim 1 recites that each leaf of the plurality of leaves “has thicknesses varying along the longitudinal direction of each leaf”. Movement is recited to occur along the longitudinal direction of the leaf, not vice versa, i.e., movement is required to be along the longitudinal axis of the leaf (which is the longer direction of the leaf extending in the direction of the aperture), not that the longitudinal axis is defined by leaf movement. Further, dependent Claims 6-8 of Applicant’s Claims recite thicknesses as leaf height, in the beam direction, between the aperture and opposite ends of the leaves.
Cadman teaches that different locations of the at least one portion of each leaf have different thicknesses (e.g., height), along the longitudinal direction (along longitudinal surfaces at 198/206, 330, and/or 518/526, as seen in Figures 3-6). [Hsu and Pastyr also teach this feature for multiple leaf thickness dimensions, as recited for the amended claims 1-5 above.]
Allowable Subject Matter
Claims 12-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all of the limitations of any intervening claims.
With respect to Claim 6, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent Claim 1 as recited above, and both Cadman and Pastyr further teach a measurement device fixedly mounted on a radiation system that employs the multi-leaf collimator, said measurement device comprising multiple sensors, one to each leaf, and wherein said measurement system is configured to determine the position of each leaf with respect to the radiation beam and the radiation system. 
However, the prior art of record, including Cadman and Pastyr, do not teach that said measurement device is capable of determining leaf position my measuring the height of each varied height leaf at the fixed measurement position, such that the leaf position can be determined by measuring the leaf height that is currently detected at said fixed position, in the manner as required by Claim 6. (The measurement device (558) of Cadman measures the extension of the biasing force on the leaf [Paragraph 64], and the measurement system (38) of Pastyr measures either the number of teeth at the top of the leaf which have passed the fixed position [Column 9, Lines 42-48] or a mechanical/optical counter for the steps taken by a stepper motor advancing the leaf [Column 9, Lines 48-52]).
With respect to Claim 12, the prior art of record teaches many of the elements of the claimed invention, including system, comprising: at least one storage device including a set of instructions for determining a position of a leaf in a multi-leaf collimator, wherein the multi-leaf collimator includes a plurality of leaves, at least two leaves of the plurality of leaves being movable parallel to each another along a longitudinal direction of each of the at least two leaves to define an aperture; wherein at least one portion of the leaf has thicknesses varying along the longitudinal direction of the leaf, the leaf having a first end and a second end along the longitudinal direction of the leaf; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including determining a position of the leaf at a specific location using a measurement device, wherein the specific location is a fixed location relative to the measurement device (both Cadman and Pastyr teach a measurement device [558 and 38, respectively] fixedly mounted on the radiation system, said measurement device comprising multiple sensors, one sensor to each leaf, and wherein said measurement systems of Cadman and Pastyr are configured to determine the position of each leaf with respect to the radiation beam and the components of the radiation system}. 
However, the prior art of record, including Cadman and Pastyr, do not teach that said measurement device is capable of determining leaf position my measuring the height of each varied height leaf at the fixed measurement position, such that the leaf position can be determined by measuring the leaf height that is currently detected at said fixed position, in the manner as required by Claim 12. (The measurement device (558) of Cadman measures the extension of the biasing force on the leaf [Paragraph 64], and the measurement system (38) of Pastyr measures either the number of teeth at the top of the leaf which have passed the fixed position [Column 9, Lines 42-48] or a mechanical/optical counter for the steps taken by a stepper motor advancing the leaf [Column 9, Lines 48-52]).
With respect to Claim 20, the prior art of record teaches many of the elements of the claimed invention, including a method for determining a position of a leaf in a multi-leaf collimator implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication platform connected to a network, the multi-leaf collimator including a plurality of leaves, at least two leaves of the plurality of leaves being movable parallel to each another along a longitudinal direction of each of the at least two leaves to define an aperture, wherein at least one portion of the leaf has thicknesses varying along the longitudinal direction of the leaf, the leaf having a first end and a second end along the longitudinal direction of the leaf, comprising obtaining a relative position of the leaf at a specific location using a measurement device, wherein the specific location is a fixed location relative to the measurement device, and determining a position of the first end of the leaf that forms the aperture based on a length-position correspondence of the leaf. (Both Cadman and Pastyr further teach a measurement device [558 and 38, respectively] fixedly mounted on the radiation system that employs the multi-leaf collimator, said measurement device comprising multiple sensors, one sensor to each leaf, wherein said measurement system is configured to determine the position of each leaf with respect to the radiation beam and the other components of the radiation system). 
However, the prior art of record, including Cadman and Pastyr, do not teach that said measurement device is capable of determining leaf position my measuring the height of each varied height leaf at the fixed measurement position, such that the leaf position can be determined by measuring the leaf height that is currently detected at said fixed position, in the manner as required by Claim 6. (The measurement device (558) of Cadman measures the extension of the biasing force on the leaf [Paragraph 64], and the measurement system (38) of Pastyr measures either the number of teeth at the top of the leaf which have passed the fixed position [Column 9, Lines 42-48] or a mechanical/optical counter for the steps taken by a stepper motor advancing the leaf [Column 9, Lines 48-52]).
Claims 7-11 would be allowed, and Claims 13-19 are allowed, by virtue of their dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/28/2022